DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 
Response to Amendment
The Applicant’s amendments dated 08/24/2021 have been acknowledged and entered for consideration. Claims 1-26 have been cancelled. Claims 27-44 have been newly added. Claims 27-44 are pending in the current application. The Applicant’s amendments are in response to the Final Office Action mailed on 02/24/2021.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 27-44 are rejected under 35 U.S.C. 103 as being unpatentable over Rusanovskyy et al. (US PGPub 2019/0068969 A1) in view of Kim et al. (US PGPub 2015/0124865 A1).

Regarding claim 27 (New), Rusanovskyy et al. teach a computer-implemented method for processing video content ([0037]; [0269]), comprising: 
receiving a chrome block and a luma block associated with a picture ([0052]; It teaches receiving in a video encoder (Fig. 17) a video sequence of pictures (Fig. 19, reference numeral 1900) wherein each picture constitutes of luma and chroma samples); 
determining luma scaling information associated with the luma block (Fig. 19, reference numeral 1902); 
determining a luma scaling factor of the luma block based on the luma scaling information ([0178], [0253]; It teaches the luma scaling factors are determined based on the codeword ranges of the luma components which is represented by a discontinuous function. Here the codeword ranges of the luma components represent the luma scaling information. See Fig. 14 also); 
determining the chroma scaling factor based on a value of the luma scaling factor (Fig. 19, reference numeral 1906. Also see [0253], L7-10); and 
processing residuals of the chroma block using the chroma scaling factor ([0069]; As per [0162], the various syntax elements in the video bitstream data include the scaling factor, which the video encoder 20 in Fig. 17, uses to scale the residual signals of both luma and chroma as shown in reference numerals 50-52-54. In Fig. 19, reference numeral 1908 shows the residual processing of the chroma sample using the chroma scaling factor).  
Although, Rusanovskyy et al. teach processing of the chroma blocks using the chroma scaling factor (Fig. 19. Reference nu 1908), but it does not explicitly teach processing chroma residual block by using chroma scaling factor.
However, Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches processing chroma residual blocks by using chroma scaling factor (Kim et al.; [0113], Eqn. 1; [0105]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because it improves the bitstream efficiency of coding chroma residual samples relative to encoding the original block of chroma residual samples (Kim et al.; [0105]).

Regarding claim 28 (New), Rusanovskyy et al. and Kim et al. teach the method according to claim 27, wherein determining the chroma scaling factor based on a value of the luma scaling factor further comprises: 
setting the chroma scaling factor equal to the value of the luma scaling factor (Rusanovskyy et al.; [0176]; Note: There is a typo in the citation where it says “applied to the luma components (Y)”, because it is known that “Y” represents a luma component).  

Regarding claim 29 (New), Rusanovskyy et al. and Kim et al. teach the method according to claim 27.
Although Rusanovskyy et al. teach processing the residuals of the chroma block using the chroma scaling factor (Fig. 19, reference numeral 1908), but it does not explicitly teach 
determining if a first condition is satisfied; and performing one of 
in response to the determination that the first condition is satisfied, processing the residuals of the chroma block using the chroma scaling factor; or 
in response to the determination that the first condition is not satisfied, bypassing the processing of the residuals of the chroma block using the chroma scaling factor.  
However, Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches determining if a first condition is satisfied (Kim et al.; [0130], L1-3); and performing one of 
in response to the determination that the first condition is satisfied, processing the residuals of the chroma block using the chroma scaling factor (Kim et al.; [0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not); or 
in response to the determination that the first condition is not satisfied, bypassing the processing of the residuals of the chroma block using the chroma scaling factor (Kim et al.; [0131]-[0132]; It teaches a flag called luma coded block flag (cbf) which determines whether to ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because performing color residual prediction adds minimal additional coding efficiencies and therefore saves processing cycle by skipping color residual prediction (Kim et al.; [0133]).

Regarding claim 30 (New), Rusanovskyy et al. and Kim et al. teach  the method according claim 29, wherein the first condition comprises: 
a target coding unit associated with the picture having no non-zero residuals (Kim et al.; [0131]-[0132]); or 
a target transform unit associated with the picture having no non-zero chroma residuals (Kim et al.; [0131]-[0132]).  

Regarding claim 31 (New), Rusanovskyy et al. and Kim et al. teach the method according claim 30, wherein 
the target coding unit having no non-zero residuals is determined based on a value of a first coded block flag of the target coding unit (Kim et al.;[0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions), and 
the target transform unit having no non-zero chroma residuals is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second luma chroma component of the target transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 0).  

Regarding claim 32 (New), Rusanovskyy et al. and Kim et al. teach the method of claim 31, wherein 
the value of the first coded block flag is 0 (Kim et al.; [0130]; It teaches the first cbf (luma cbf) is 0); and 
the values of the second coded block flag and the third coded block flag are 0 (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will be also 0).  

Regarding claim 33 (New), Rusanovskyy et al. teach an apparatus for processing video content (Fig. 1), comprising: 
a memory storing a set of instructions ([0270], L1-7); and 
a processor coupled to the memory and configured to execute the set of instructions ([0271], L1-9) to cause the apparatus to perform: 
receiving a chrome block and a luma block associated with a picture ([0052]; It teaches receiving in a video encoder (Fig. 17) a video sequence of pictures (Fig. 19, reference numeral 1900) wherein each picture constitutes of luma and chroma samples); 
determining luma scaling information associated with the luma block (Fig. 19, reference numeral 1902); 
determining a luma scaling factor of the luma block based on the luma scaling information ([0178], [0253]; It teaches the luma scaling factors are determined based on the codeword ranges of the luma components which is represented by a discontinuous function. Here the codeword ranges of the luma components represent the luma scaling information. See Fig. 14 also); 
determining the chroma scaling factor based on a value of the luma scaling factor (Fig. 19, reference numeral 1906. Also see [0253], L7-10); and
processing residuals of the chroma block using the chroma scaling factor ([0069]; As per [0162], the various syntax elements in the video bitstream data include the scaling factor, which the video encoder 20 in Fig. 17, uses to scale the residual signals of both luma and chroma as shown in reference numerals 50-52-54. In Fig. 19, reference numeral 1908 shows the residual processing of the chroma sample using the chroma scaling factor).  
Although, Rusanovskyy et al. teach processing of the chroma blocks using the chroma scaling factor (Fig. 19. Reference nu 1908), but it does not explicitly teach processing chroma residual block by using chroma scaling factor.
Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches processing chroma residual blocks by using chroma scaling factor (Kim et al.; [0113], Eqn. 1; [0105]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because it improves the bitstream efficiency of coding chroma residual samples relative to encoding the original block of chroma residual samples (Kim et al.; [0105]).

Regarding claim 34 (New), Rusanovskyy et al. and Kim et al. teach the apparatus according to claim 33, wherein in determining the chroma scaling factor based on a value of the luma scaling factor, the processor is configured to execute the set of instructions to cause the apparatus to further perform: 
setting the chroma scaling factor equal to the value of the luma scaling factor (Rusanovskyy et al.; [0176]; Note: There is a typo in the citation where it says “applied to the value of chroma components (Y)”. It should be “applied to the value of luma components (Y)”, because it is known that “Y” represents a luma component).  

Regarding claim 35 (New), Rusanovskyy et al. and Kim et al. teach the apparatus according to claim 33.
Rusanovskyy et al. teach processing the residuals of the chroma block using the chroma scaling factor (Fig. 19, reference numeral 1908), but it does not explicitly teach determining if a first condition is satisfied; and performing one of 
in response to the determination that the second condition is satisfied, processing the chroma block using the chroma scaling factor; or 
in response to the determination that the second condition is not satisfied, bypassing the processing of the chroma block using the chroma scaling factor.  
However, Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches determining if a first condition is satisfied (Kim et al.; [0130], L1-3); and performing one of 
in response to the determination that the second condition is satisfied, processing the chroma block using the chroma scaling factor (Kim et al.; [0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not); or 
in response to the determination that the second condition is not satisfied, bypassing the processing of the chroma block using the chroma scaling factor (Kim et al.; [0131]-[0132]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not and bypasses the color residual prediction when cbf=0).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because performing color residual (Kim et al.; [0133]).

Regarding claim 36 (New), Rusanovskyy et al. and Kim et al. teach  the apparatus according claim 35, wherein the first condition comprises: 
a target coding unit associated with the picture having no non-zero residuals (Kim et al.; [0131]-[0132]); or 
a target transform unit associated with the picture having no non-zero chroma residuals (Kim et al.; [0131]-[0132]).  

Regarding claim 37 (New), Rusanovskyy et al. and Kim et al. teach  the apparatus according claim 36, wherein 
the target coding unit having no non-zero residuals is determined based on a value of a first coded block flag of the target coding unit (Kim et al.;[0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions), and 
the target transform unit having no non-zero chroma residuals is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second chroma component of the target transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 0).  

38 (New), Rusanovskyy et al. and Kim et al. teach the apparatus of claim 37, wherein 
the value of the first coded block flag is 0 (Kim et al.; [0130]; It teaches the first cbf (luma cbf) is 0); and 
the values of the second coded block flag and the third coded block flag are 0 (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will be also 0).  

Regarding claim 39 (New), Rusanovskyy et al. teach a non-transitory computer-readable storage medium ([0269]) storing a set of instructions that are executable by one or more processors of a device to cause the device to perform a method for processing video content ([0270]-[0271]), the method comprising: 
receiving a chrome block and a luma block associated with a picture ([0052]; It teaches receiving in a video encoder (Fig. 17) a video sequence of pictures (Fig. 19, reference numeral 1900) wherein each picture constitutes of luma and chroma samples); 
determining luma scaling information associated with the luma block (Fig. 19, reference numeral 1902); 
determining a luma scaling factor of the luma block based on the luma scaling information ([0178], [0253]; It teaches the luma scaling factors are determined based on the codeword ranges of the luma components which is represented by a discontinuous function. Here the codeword ranges of the luma components represent the luma scaling information. See Fig. 14 also); 
determining the chroma scaling factor based on a value of the luma scaling factor (Fig. 19, reference numeral 1906. Also see [0253], L7-10); and 
processing residuals of the chroma block using the chroma scaling factor ([0069]; As per [0162], the various syntax elements in the video bitstream data include the scaling factor, which the video encoder 20 in Fig. 17, uses to scale the residual signals of both luma and chroma as shown in reference numerals 50-52-54. In Fig. 19, reference numeral 1908 shows the residual processing of the chroma sample using the chroma scaling factor).  
Although, Rusanovskyy et al. teach processing of the chroma blocks using the chroma scaling factor (Fig. 19. Reference nu 1908), but it does not explicitly teach processing chroma residual block by using chroma scaling factor.
However, Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches processing chroma residual blocks by using chroma scaling factor (Kim et al.; [0113], Eqn. 1; [0105]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because it improves the bitstream efficiency of coding chroma residual samples relative to encoding the original block of chroma residual samples (Kim et al.; [0105]).

Regarding claim 40 (New), Rusanovskyy et al. and Kim et al. teach the non-transitory computer-readable storage medium according to claim 39, wherein determining the chroma scaling factor based on a value of the luma scaling factor further comprises: 
setting the chroma scaling factor equal to the value of the luma scaling factor (Rusanovskyy et al.; [0176]; Note: There is a typo in the citation where it says “applied to the value of chroma components (Y)”. It should be “applied to the value of luma components (Y)”, because it is known that “Y” represents a luma component).  

Regarding claim 41 (New), Rusanovskyy et al. and Kim et al. teach the non-transitory computer-readable storage medium according to claim 39.
Although Rusanovskyy et al. teach processing the residuals of the chroma block using the chroma scaling factor (Fig. 19, reference numeral 1908), but it does not explicitly teach determining if a first condition is satisfied (Kim et al.; [0130], L1-3); and performing one of 
in response to the determination that the first condition is satisfied, processing the residuals of the chroma block using the chroma scaling factor; or 
in response to the determination that the first condition is not satisfied, bypassing the processing of the residuals of the chroma block using the chroma scaling factor.  
However, Kim et al. teach a system in the same field of endeavor (Abstract; [0101]; [0104]), where it teaches determining if a first condition is satisfied; and performing one of 
in response to the determination that the first condition is satisfied, processing the residuals of the chroma block using the chroma scaling factor (Kim et al.; [0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions based on the signaled scaling factor or not); or 
in response to the determination that the first condition is not satisfied, bypassing the processing of the residuals of the chroma block using the chroma scaling factor (Kim et al.; [0131]-[0132]; It teaches a flag called luma coded block flag (cbf) which determines whether to ).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Rusanovskyy et al’s invention of luma scaling factor based chroma scaling factor determination to include Kim et al's usage of cbf to indicate whether to perform chroma residual prediction or not, because performing color residual prediction adds minimal additional coding efficiencies and therefore saves processing cycle by skipping color residual prediction (Kim et al.; [0133]).

Regarding claim 42 (New), Rusanovskyy et al. and Kim et al. teach  the non-transitory computer-readable storage medium according claim 41, wherein the first condition comprises: 
a target coding unit associated with the picture having no non-zero residuals (Kim et al.; [0131]-[0132]); or 
a target transform unit associated with the picture having no non-zero chroma residuals (Kim et al.; [0131]-[0132]).  

Regarding claim 43 (New), Rusanovskyy et al. and Kim et al. teach  the non-transitory computer-readable storage medium according claim 42, wherein 
the target coding unit having no non-zero residuals is determined based on a value of a first coded block flag of the target coding unit (Kim et al.;[0130]-[0131]; It teaches a flag called luma coded block flag (cbf) which determines whether to perform color residual predictions), and 
the target transform unit having no non-zero chroma residuals is determined based on values of a second coded block flag for a first chroma component and a third coded block flag for a second luma chroma component of the target transform unit (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will also be 0).  

Regarding claim 44 (New), Rusanovskyy et al. and Kim et al. teach  the non-transitory computer-readable storage medium of claim 43, wherein 
the value of the first coded block flag is 0 (Kim et al.; [0130]; It teaches the first cbf (luma cbf) is 0); and 
the values of the second coded block flag and the third coded block flag are 0 (Kim et al.; [0130]-[0131]; It teaches that when the first cbf (luma cbf) is 0, no color residual prediction is performed and the cbf can be signaled for each of the two color components separately, meaning the second and third cbf for the two chroma components (Cb and Cr) will be also 0).

Response to Arguments
The Examiner acknowledges the submission of a new abstract in response to the objection and withdraws the objection. The Examiner also acknowledges the claim amendments to address the 112(a) written description rejections and therefore withdraws the rejections as well.
Applicant argues in P11 regarding the failure of Rusanovskyy et al. to teach limitations of the amended claim by stating that “As shown in Rusanovskyy’s Figure 19, step 1908 “perform Rusanovskyy, § [250]. Here, the scaling is performed to the chroma samples, rather than residuals of a chroma block. Paragraph [0069] of Rusanovskyy, cited by the Office, merely describes generating a luma residual block and chroma residual blocks for a CU, but does not disclose or suggest “processing residuals of the chroma block using the chroma scaling factor,” as claimed (emphasis added). Therefore, Kim, Pu, and Rusanovskyy, alone or in combination, do not disclose or suggest “processing residuals of the chroma block using the chroma scaling factor,” as claimed (emphasis added)”. 
The Applicant’s primary argument is that Rusanovskyy et al. do not teach performing scaling of residuals but rather of the chroma samples. Although, in arguendo, in [0069]-[0071], Rusanovskyy et al. teach the luma and chroma residuals, specifically, the Cb. Cr transform blocks on which the transform and quantization processes are applied, are nothing but Cb, Cr residuals. However, the Applicant’s argument is moot in view of the new grounds of rejection in view of Kim et al. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “DECODED PICTURE BUFFER MANAGEMENT AND DYNAMIC RANGE ADJUSTMENT” — Ramasubramonian et al., US PGPub 2019/0327477 Al.
2. “SYSTEMS AND METHODS FOR CODING VIDEO DATA USING ADAPTIVE COMPONENT SCALING?” — Zhao et al., US PGPub 2019/0289306 A1.

4. “LUMA-DRIVEN CHROMA SCALING FOR HIGH DYNAMIC RANGE AND WIDE COLOR GAMUT CONTENTS” — Lee et al., US PGPub 2017/0105014 Al.
5. “ADAPTIVE INTER-COLOR COMPONENT RESIDUAL PREDICTION” — Kim et al., US PGPub 2015/0117519 Al.
6. “NTER-COLOR COMPONENT RESIDUAL PREDICTION” — Pu et al., US PGPub 2015/0016512 Al.
7. “METHOD AND SYSTEM FOR IMPROVING COLOR SHARPNESS IN VIDEO AND IMAGES” — Hvidsten, US PGPub 2009/0245387 A1.
8. “CROSS-COMPONENT PREDICTION FOR VIDEO CODING” — Ramasubramonian et al., US PGPub 2020/0154115 Al.
9. “LINEAR MODEL PREDICTION MODE WITH SAMPLE ACCESSING FOR VIDEO CODING?” — Zhang et al., US PGPub 2018/0176594 A1.
10. “Extended Cross-Component Prediction in HEVC” - Tung Nguyen, Ali Khairat, Detlev Marpe, Mischa Siekmann, and Thomas Wiegand; 978-1-4799-7783-3/15/$31.00 ©2015 IEEE.
11. “ADAPTIVE CROSS-COMPONENT PREDICTION FOR 4:4:4 HIGH EFFICIENCY VIDEO CODING” - Ali Khairat, Tung Nguyen, Mischa Siekmann, Detlev Marpe, and Thomas Wiegand; 978-1-4799-5751-4/14/$31.00 ©2014 IEEE.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485